          Case 1:19-mc-00275-GHW Document 1 Filed 06/03/19 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK



CHASE BANK USA, N.A.,                                   Miscellaneous No.

               Movant,                                  Electronically filed

     v.

M. HARVEY REPHEN & ASSOCIATES,
P.C.,

               Respondent.



                      NOTICE OF MOTION TO COMPEL
           DISCOVERY FROM M. HARVEY REPHEN & ASSOCIATES, P.C.

          PLEASE TAKE NOTICE that upon the attached Memorandum of Law, the

 accompanying Declaration of Amisha R. Patel, sworn to June 3, 2019, and the exhibits

 attached thereto, Movant Chase Bank USA, N.A. (“Chase”), by and through its counsel at

 Dechert LLP, hereby moves this Court for entry of an order pursuant to Fed. R. C. P. 45(g),

 45(d)(2)(B)(i), and 37(a)(3)(B)(i)-(ii), compelling a corporate representative from M. Harvey

 Rephen & Associates, P.C. (the “Rephen Firm”) to appear for deposition in New York and the

 attendant production of pertinent documents from the Rephen Firm’s files, in connection with

 currently pending litigation before the District of New Jersey, Malka Lasry v. JP Morgan

 Chase & Co., No. 3:18-cv-09776-PGS-DEA (D.N.J.), and awarding any further relief as the

 Court deems proper. Chase certifies that it has made good faith efforts to secure the Rephen

 Firm’s compliance with Chase’s duly served May 8, 2019 Rule 45 Subpoena for deposition
       Case 1:19-mc-00275-GHW Document 1 Filed 06/03/19 Page 2 of 2




 testimony and documents, without requiring court action, but such efforts have been

 unsuccessful.

                                      Respectfully submitted,

                                      DECHERT LLP

                                      s/ Amisha R. Patel
Dated: June 3, 2019                   Amisha R. Patel
                                      Christina Guerola Sarchio
                                      DECHERT LLP
                                      1900 K Street, NW
                                      Washington, DC 20006-1110
                                      Tel: (202) 261-3300
                                      Fax: (202) 261-3333
                                      christina.sarchio@dechert.com
                                      amisha.patel@dechert.com

                                      Attorneys for Movant Chase Bank USA, N.A.




                                       -2-
